DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a touch sensing unit configured to” in claim 1;

“sensing unit configured to” in claim 2;
“pen data generator configured to” in claim 4;
“pen touch coordinate generator configured to” in claim 6; and
“a touch sensing device configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “a touch sensing unit configured to” in claim 1, “a touch controller configured to” in claims 1 and 12, “sensing unit configured to” in claim 2, “pen data generator configured to” in claim 4, “pen touch coordinate generator configured to” in claim 6, and “a touch sensing device configured to” in claim 12, which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any specific structure described in the specification with respect to the claimed units/controller/generator/device. Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For examination purposes, the examiner will interpret the units/controller/generator/device to be any structure that can perform the claimed functionality.
	Further, independent claims 1 and 12 have been amended to recite “wherein the downlink signal comprises….and does not comprise information for obtaining the pen touch coordinates.”  On page 10 of the response filed 23 July 2021, the applicant points to paragraph [0069] of the specification to provide support for the amendment, however, nowhere in paragraph [0069], or anywhere else in the specification for that matter, is it stated that the downlink signal “does not comprise information for obtaining the pen touch coordinates.”
Claims 2-11 and 13-20 are rejected due to their dependency from claims 1 and 12, respectively.
For examination purposes, the examiner will examine the claims as written with respect to the “does not comprise information for obtaining the pen touch coordinates” limitation.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a touch sensing unit configured to” in claim 1, “a touch controller configured to” in claims 1 and 12, “sensing unit configured to” in claim 2, “pen data generator configured to” in claim 4, “pen touch coordinate generator configured to” in claim 6, and “a touch sensing device configured to” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The dependent claims not listed above are rejected due to their dependency from the independent claims.
For examination purposes, the examiner will interpret the units/controller/generator/device to be any structure that can perform the claimed functionality.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10, 12-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2019/0179475).

Regarding claim 1, Seo et al. disclose a touch sensing device for implementing a high resolution (Figure 3), the touch sensing device comprising:
a touch driver (Figure 3, 700) configured to transmit an uplink signal to an active pen through a touch electrode provided in a display panel during a first touch sensing period included in one frame period (Paragraphs [0012] and [0055]);
a touch sensing unit (Figure 4) configured to sense a downlink signal (Paragraphs [0046] and [0048]) transmitted from the active pen on the basis of a 
a touch controller (Figure 3, 800) configured to calculate pen data and pen touch coordinates of the active pen on the basis of the first sensing data generated during the second touch sensing period (Paragraphs [0092]-[0093]),
wherein the touch controller is configured to calculate both the pen data and the pen touch coordinates using the first sensing data generated by sensing a variation of the capacitance occurred due to the downlink signal (Paragraphs [0066], last sentence of [0081], [0093] and paragraph [0100].), and
wherein the downlink signal comprises at least one of pen pressure information, pen slope information, button state information, and removing information, and does not comprise information for obtaining the pen touch coordinates (Paragraph [0093], the pen operation information is the downlink signal which does not comprise information for obtaining the pen touch coordinates [coordinates are computed with capacitance variation as explained above.].).

Regarding claim 2, Seo et al. disclose the touch sensing device of claim 1, wherein the touch sensing unit comprises:
a sensing unit (Figure 4) configured to accumulate by units of predetermined unit periods (Figure 5), a capacitance based on the downlink signal received during the second touch sensing period to generate the first sensing data by units of unit periods (Paragraphs [0066], last sentence of [0081] and paragraph [0100].); and


Regarding claim 7, Seo et al. disclose the touch sensing device of claim 1, wherein the downlink signal is transmitted from the active pen in synchronization with the uplink signal (Paragraph [0046]).

Regarding claim 8, Seo et al. disclose the touch sensing device of claim 1, wherein
the touch driver is configured to supply a touch driving signal to the touch electrode, for sensing a finger touch during a plurality of third touch sensing periods included in the one frame period (Paragraphs [0064] and [0081]),
the touch sensing unit is configured to sense a capacitance generated between the finger and the touch electrode to generate second sensing data during the third touch sensing period (Paragraph [0081]), and
the touch controller is configured to calculate finger touch coordinates on the basis of the second sensing data (Paragraphs [0082] and [0092]).

Regarding claim 10, Seo et al. disclose the touch sensing device of claim 1, wherein the pen data comprises at least one of pen pressure information, pen slope information, button state information, removing information, and pen identification information about the active pen (Paragraph [0093]).

	Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 18, this claim is rejected under the same rationale as claim 8.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0179475) in view of Jung (US 2013/0277609).

Regarding claim 4, Seo et al. disclose the touch sensing device of claim 2. Seo et al. fail to teach wherein a touch controller comprises a pen data generator configured to convert touch raw data, which is greater than a first reference value, into a first value and convert touch raw data, which is less than a second reference value, into a second value, thereby generating the pen data, and the second reference value is less than the first reference value.
However in the same field of sensing touch on input devices, Jung teaches a sensing method and system wherein the touch controller comprises a pen data generator converting touch raw data, which is greater than a first reference value, into a first value and converting touch raw data, which is less than a second reference value, into a second value, thereby generating the data, and the second reference value is less than the first reference value ([0013]).
Therefore it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to combine the system as taught by Seo 

Regarding claim 15, this claim is rejected under the same rationale as claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0179475) in view of Miyamoto (US 2021/0055829).

Regarding claim 9, Seo et al. disclose the touch sensing device of claim 1. 
Seo et al. fail to teach wherein the downlink signal is a signal which is generated through a binary phase shift keying (BPSK) modulation or a differential binary phase shift keying (DBPSK) modulation.
However in the same field of detecting input on a sensing device, Miyamoto teaches a method where a downlink is a signal which is generated through a binary phase shift keying (BPSK) modulation or a differential binary phase shift keying (DBPSK) modulation ([0006][0100]).
Therefore it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to combine the system as taught by Seo et al. with the downlink method as taught by Miyamoto. This combination would provide a system with improved sensing of a downlink signal to increase accuracy of pen detection as taught by Miyamoto [0012].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
22 November 2021